Citation Nr: 1327415	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  09-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to July 1959.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

While other matters have been resolved, the Board remanded this claim for additional development in December 2010, and again in November 2011.  As discussed below, the development ordered in November 2011 has yet to be accomplished; the Board regrets the additional delay caused by the failure to comply with the prior remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the November 2011 remand, following a January 2011 examination, the examiner diagnosed the Veteran with obstructive sleep apnea, status post uvuloplasty, and opined that it was less likely as not that the sleep apnea was caused by or a result of the Veteran's service.  She explained that she could find nothing in the medical literature that confirmed that sleep apnea was caused by exposure to Agent Orange or any other carcinogens.  She also noted that her opinion was based upon review of the claims file, a history and physical examination of the Veteran, review of the electronic progress notes, and medical literature.  

Although the January 2011 examiner provided an opinion as to whether the Veteran's sleep apnea was due to exposure to carcinogens in service, she did not specifically opine as to whether the Veteran's sleep apnea was otherwise related to his period of active service.  Additionally, in rendering her opinion, it does not appear that the examiner considered the lay statements of the Veteran regarding how his snoring had started in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination report was inadequate where an examiner failed to comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The lack of an opinion regarding whether the Veteran's sleep apnea was related to service other than exposure to carcinogens rendered the January 2011 VA examination inadequate for rating purposes, and required the November 2011 remand, because of the failure to provide the complete opinion requested in the December 2010 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the November 2011 remand included an order that VA obtain an addendum opinion concerning the etiology of the sleep apnea disability.

The AMC thereafter readjudicated the claim in January 2012.  The Board has determined, however, after a complete review of the claims file, the Virtual VA electronic records system, and the Veterans Benefits Management System, that the AMC did so without making any effort whatsoever to comply with the Board's remand order to obtain an addendum opinion, or further developing the claim in any manner.  

As it remains unclear to the Board whether the Veteran's sleep apnea is related to his period of active service, the Board finds that a remand for an addendum opinion, preferably from the same VA examiner who examined the Veteran in January 2011, is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who examined the Veteran in January 2011 to review the Veteran's claims file and render an addendum opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep apnea is related to the Veteran's service, other than any exposure to carcinogens.  

If the January 2011 VA examiner is not available, forward the record to a similarly situated examiner for review and opinion.  If it is concluded that the opinion cannot be entered without additional examination, schedule the Veteran for an examination to ascertain whether any current sleep apnea is related to his period of active service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep apnea is etiologically related to any incidents of the Veteran's period of active service, including the Veteran's reports of the snoring that began while in service. 

The examiner should consider the Veteran's statements regarding his symptoms in service. 

If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims folder and the examination report should note that review.

2.  After the development requested has been completed, the RO should review the addendum report (or, if necessary, the examination report) to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Only after the addendum opinion has been obtained, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case that includes consideration of all evidence received since the April 2010 supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

